Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and remarks filed on 03/03/2022 is acknowledged. Claims 1-14 and 16-19 are currently pending in this Application.
Applicant's previously elected Group I, claims 1-14, drawn to compounds of formula I 
    PNG
    media_image1.png
    104
    173
    media_image1.png
    Greyscale
 and species 
    PNG
    media_image2.png
    117
    151
    media_image2.png
    Greyscale
.
Claims 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Examination
In response to the claim amendments the search has been expanded. Claims 1-14 has been fully examined in this action. The claims are currently not allowable.
Rejections and objections not reiterated herein have been withdrawn in view of the claim amendments. The claim amendments have necessitated the new grounds of rejection present in this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-8 ad 14 do not recite what n is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque et al. (US 2014/0255381).
	Bourque teaches the compound of formula 
    PNG
    media_image3.png
    249
    221
    media_image3.png
    Greyscale
(page 14, paragraph [0303]) in pharmaceutical compositions with an acceptable carrier (see at least paragraphs [0423] and [0426]).

Claim(s) 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Jin et al. (CN 104530029- machine translation obtained from Espacenet and provided herein).
	Zhang Jin teaches the compounds of formula 
    PNG
    media_image4.png
    171
    391
    media_image4.png
    Greyscale
 and of formula (9) 
    PNG
    media_image5.png
    88
    115
    media_image5.png
    Greyscale
 in which X is -O- or CH2- and R1 is pyridyl, pyrimidinyl, thienyl, pyrrolyl or furyl optionally substituted by halogen. Pharmaceutical compositions comprising the compounds and further comprising a pharmaceutically acceptable carrier, excipient, etc. were also taught. See English translation at page 2. This correlates with the teachings of the original foreign document at pages 2 and 15.

Conclusion
Claims 1-8 and 14 are rejected. Claims 9-13 are objected to for depending of a rejected claim. No claim is in condition or allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626